Exhibit 10.97 Building 3 L E A S E BETWEEN ALPHA EQUITIES LTD AND SMARTIRE SYSTEMS INC. INITIAL /s/ IM IM Landlord /s/ DW DW Tenant THIS LEASE made April , 2007. BETWEEN: ALPHA EQUITIES LTD., having an office at 112 East 6th Avenue, Vancouver, British ColumbiaV5T 1J5 (the "Landlord") OF THE FIRST PART AND: SMARTIRE SYSTEMS INC. having an office at #150, 13151 Vanier Place, Richmond, British Columbia (the "Tenant") OF THE SECOND PART WHEREAS: By a letter agreement dated April 5th, 2007, the Landlord and the Tenant have agreed to enter into a lease with respect of a portion of the building located at 13151 Vanier Place, Richmond, British Columbia. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the rents, covenants and agreements hereinafter reserved and contained, the parties agree to this Lease of the Leased Premises on the terms and conditions set forth herein: 1ARTICLE BASIC TERMS .1 AREA OF LEASED PREMISES The Area of the Leased Premises is approximately 15,364 square feet, subject to adjustment upon the actual Net Rentable Area of Leased Premises being determined by a certified British Columbia Land Surveyor following completion of the Tenant's Work or any subsequent construction by Tenant. .2 ASIC RENT The Tenant will pay to the Landlord, Basic Rent in lawful money of Canada and without any set-off, deduction, payable in advance in equal monthly instalments, as follows: Year 1 - $13.70/sf per annum of the Area of Leased Premises. Year 2 - $14.20/sf per annum of the Area of Leased Premises. Year 3 - $14.70/sf per annum of the Area of Leased Premises. Year 4 - $15.20/sf per annum of the Area of Leased Premises. Year 5 - $15.70/sf per annum of the Area of Leased Premises. Year 6 - $16.00/sf per annum of the Area of Leased Premises. If the actual Area of Leased Premises is adjusted as contemplated by Article1.1, the Basic Rent will also be deemed to be adjusted to that amount per annum equal to the per square foot rate multiplied by the actual Area of Leased Premises as so adjusted.Upon request by the Landlord, the Tenant will execute such documents as may be required by the Landlord in order to confirm the actual Area of Leased Premises and Basic Rent. .3PERMITTED USE The Leased Premises shall be used for the purpose of an office facility, manufacturing, research, development and warehouse space for the Tenant and for no other purpose.The Tenant shall carry on business in the Leased Premises under the trade name SmarTire Systems Inc. , and under no other name without the written approval of the Landlord.Throughout the Term, the Tenant shall continuously, actively and diligently conduct its business in the whole of the Leased Premises. .4TERM .1 Subject to subparagraph1.4.2, the Term of the Lease shall be for 6 years commencing March 1st, 2007 and ending February 28th, 2013. The foregoing Basic Terms are agreed to by the Landlord and the Tenant and any reference in this Lease to any one of the same shall include the provisions set forth above with respect thereto and, in addition, any more specific definition or reference hereinafter provided. 2ARTICLE DEMISE AND TERM .1 DEMISE AND TERM The Landlord does hereby demise and lease unto the Tenant the Leased Premises to have and to hold for and during the Term unless the Term shall be sooner terminated as provided in this Lease.For so long as the Tenant duly and punctually pays the Rent, and performs and observes its covenants herein undertaken, the Tenant shall be entitled, for the benefit of the Leased Premises, to enjoy, upon the terms and conditions established or altered pursuant to this Lease, the use in common with others entitled thereto, of the Common Areas and the Common Facilities. .2 SURRENDER OF LEASED PREMISES Upon the expiration or sooner termination of this Lease, the Tenant shall vacate and surrender to the Landlord the Leased Premises in accordance with the provisions of this Lease.All alterations, decorations, additions and improvements made by the Tenant or made by the Landlord on the Tenant's behalf, other than the Tenant's trade fixtures, shall immediately become the property of the Landlord without compensation therefor to the Tenant and shall be considered Leasehold Improvements for all purposes under this Lease.Except to the extent as otherwise expressly agreed by the Landlord in writing, no Leasehold Improvements, trade fixtures, furniture or equipment shall be removed by the Tenant from the Leased Premises either during or at the expiration or sooner termination of the Term except that the Tenant, at its sole cost: .1 may at the end of the Term, if it is not in default hereunder, remove its trade fixtures; .2 shall at the end of the Term remove such Leasehold Improvements, trade fixtures, furniture, equipment and inventory as the Landlord, at its option, shall require to be removed; .3 may, if it is not in default hereunder, remove its trade fixtures, furniture, equipment and inventory at the end of the Term, and also during the Term in the usual and normal course of its business where such trade fixtures, furniture or equipment have become excess for the Tenant's purposes or the Tenant is substituting therefore new trade fixtures, furniture and equipment. If the Tenant does not remove its trade fixtures at the expiration or earlier termination of this Lease, such trade fixtures shall become the Landlord's property, at the option of the Landlord, and may be removed from the Leased Premises and sold or otherwise disposed of by the Landlord.For greater certainty, the Tenant's trade fixtures shall not include any Leasehold Improvements or drapes or curtains installed in the Leased Premises by the Landlord or the Tenant. In the case of every removal either during or at the end of the Term, the Tenant shall, in the case of every removal either during or at the end of the Term, make good any damage caused to the Leased Premises and any Leasehold Improvements therein by the installation and removal.The Tenant's obligations under this Article2.2 shall survive the expiration or sooner termination of this Lease. 4ARTICLE RENT .1 BASIC RENT The Tenant shall pay to the Landlord for each and every Year of the Term, the Basic Rent specified in Article 1.2, by equal monthly instalments, each in advance on the first day of each and every month during the Term, the first of such monthly instalments to be paid on the Commencement Date. .2 DEPOSITS The Tenant has prior to execution of this Lease delivered to the Landlord a deposit in the amount of $18,681.30 which is to be held and has already been paid by the Landlord and applied towards the Basic Rent for the last month of the Term.Provided, that if at any time the deposits or any part has not been so applied by the Landlord and the Tenant fails to comply with its obligations under this Lease, the Landlord may, at its option, and without prejudice to any other rights and remedies of the Landlord, apply the deposits or any part thereof towards curing such default or the Landlord may, at its option, retain the deposit it then holds as liquidated damages and not as a penalty.Without limiting the generality of the foregoing, the application of the deposits by the Landlord towards curing the said default or its retention by the Landlord as liquidated damages shall in no manner whatsoever limit the Landlord's right to sue for and recover actual damages suffered or to terminate the Lease or otherwise limit any of the other rights and remedies by the Landlord.The deposits will not bear any interest in favour of the Tenant. .3 ADDITIONAL RENT The Tenant shall pay to the Landlord for each and every Lease Year or portion thereof, the Additional Rent for such Lease Year or portion thereof.The amount of Additional Rent which the Tenant is to pay in each Lease Year or portion thereof shall be estimated by the Landlord in advance and the Tenant shall pay to the Landlord such amount in equal monthly instalments in advance during such Lease Year or portion thereof.The amount of the estimated Additional Rent may be adjusted, from time to time, during a Lease Year by the Landlord giving notice to the Tenant, in which event the remaining payments to be made by the Tenant as aforesaid in such Lease Year may be adjusted accordinglyAll remedies of the Landlord on nonpayment of Rent shall be applicable to the Additional Rent and the obligation of the Tenant to pay any monies pursuant to this Lease shall survive the expiration or sooner termination of this Lease.From time to time, at the request of the Landlord the Tenant shall produce to the Landlord satisfactory evidence of due payment by the Tenant of all payments required to be made by the Tenant, other than to the Landlord, pursuant to this Lease. .4 ADJUSTMENT OF ADDITIONAL RENT Within six (90) months after the end of each Lease Year, the Landlord shall furnish to the Tenant a statement of the actual amount of Additional Rent payable by the Tenant for such preceding Lease Year and showing in reasonable detail the information relevant and necessary to the calculation thereof.Subject to Article 3.3 the amount payable by the Tenant as shown on such statement is more or less than the Additional Rent paid by the Tenant to the Landlord for such Lease Year pursuant to Article 3.3, the appropriate adjustment as between the Landlord and the Tenant shall be made within fourteen (14) days of delivery of such statement.Any payment made by the Landlord or made by the Tenant and accepted by the Landlord in respect of any adjustment made pursuant to this Article 3.4 shall be without prejudice to the right of the Landlord or the Tenant to claim a readjustment, provided such claim, if made by the Tenant, is made within ninety (90) days after, or if made by the Landlord, is made within one hundred twenty (120) days after the date of delivery of the statement referred to in this Article3.4.The Tenant shall have the right, at its sole expense, for a period of ninety (90) days following receipt of the aforesaid statement to inspect during the Landlord's normal business hours, subject to the inspection being reasonable in all the circumstances, any record kept or held by the Landlord of the costs or expenses claimed by the Landlord for such Lease Year and the Landlord shall make its said records available accordingly. .5 MANNER AND PLACE OF PAYMENT Rent and all other sums payable by the Tenant to the Landlord hereunder shall be paid to the Landlord at the office of the Landlord set forth in Article 18.1, or at such other place as the Landlord may reasonably direct in writing, from time to time, without notice or demand, except as otherwise specifically provided herein and without deduction, set off or abatement for any reason whatsoever.The Tenant shall pay to the Landlord interest at a rate equal to the lesser of the maximum rate permitted by law or the rate that is three (3%) percent per annum above the Prime Rate on all arrears of Rent or other sums payable by the Tenant to the Landlord pursuant to the terms hereof, from the date of default in payment until payment is received by the Landlord, except as otherwise specifically provided herein. .6 IRREGULAR CALCULATION OF BASIC RENT If for any reason it is necessary to calculate Basic Rent for a period of one or more months, but less than a Year of the Term, the same shall be calculated on the basis of 1/12 of the Basic Rent being payable for each month.If for any reason it becomes necessary to calculate Basic Rent for a period of less than one month the same shall be calculated on the basis of 1/365 of the Basic Rent being payable for each day in such period.Without restricting the generality of the foregoing, if the Commencement Date occurs other than on the first day of a month, the first instalment of Basic Rent paid by the Tenant in accordance with Article 3.1 shall be based on the period from the Commencement Date to and including the last day of the month in which the Commencement Date occurs. .7DISPROPORTIONATE ALLOCATION Notwithstanding anything to the contrary in this Lease, to the extent that the Landlord, acting reasonably, determines that an item included in Additional Rent properly relates to only a portion of the Development or to a portion of the Building, the Landlord may allocate such item to such portion of the Development or Building, as the case may be, in which event the Tenant's Proportionate Share, if the Leased Premises are within such portion, shall be calculated in relation to the Gross Leasable Area of all leasable premises in such portion. .8 NET LEASE INTENT The Tenant covenants that this Lease shall be a completely carefree, triple net lease for the Landlord, except as shall be otherwise the Landlord shall not be responsible during the Term for any costs, charges, expenses and outlays of any nature whatsoever, arising from or relating to the Leased Premises or the contents thereof, the Building or the Development, excepting only the Landlord's income tax in respect of income received from leasing the Leased Premises and other premises in the Development.Except as otherwise provided in the specific provisions contained in this Lease the Tenant shall pay, in the manner more particularly described in this Lease, all charges, impositions and costs of every nature and kind relating to the Leased Premises, the Building and the Development, whether or not stipulated in this Lease and whether of a kind now existing or contemplated by the parties or not. 6ARTICLE CONSTRUCTION AND FIXTURING OF LEASED PREMISES .1LANDLORD'S AND TENANT'S WORK The parties agree that the
